Case 2:19-cv-13536-DML-EAS ECF No. 28, PageID.403 Filed 05/08/20 Page 1 of 6




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN


READY CAPITAL CORPORATION,                 Case No. 19-cv-13536-DML-EAS
a Maryland corporation,
READYCAP COMMERCIAL, LLC, a
Delaware limited liability company,            Hon. David M. Lawson
and READYCAP HOLDINGS, LLC,
a Delaware limited liability
company,

                      Plaintiffs,

vs.

READY CAPITAL CORPORATION,
a Michigan corporation,

                    Defendant.

      PLAINTIFFS’ ANSWER AND AFFIRMATIVE DEFENSES TO
                  DEFENDANT’S COUNTERCLAIMS
      Plaintiffs Ready Capital Corporation, ReadyCap Commercial, LLC,
and ReadyCap Holdings, LLC (“Plaintiffs”) submit the following Answer
in response to the Counterclaims filed March 10, 2020 by Defendant Ready
Capital Corporation (“Defendant”). Except as otherwise expressly
admitted, Plaintiffs deny each and every allegation contained in
Defendant’s Counterclaims.
                                    PARTIES
  1. Answering Paragraph 1, admitted.




                                       1
Case 2:19-cv-13536-DML-EAS ECF No. 28, PageID.404 Filed 05/08/20 Page 2 of 6




   2. Answering Paragraph 2, admitted to the extent “Plaintiff/Counter-
Defendant” is a reference to Plaintiff Ready Capital Corporation, otherwise
denied.
   3. Answering Paragraph 3, admitted.
   4. Answering Paragraph 4, admitted.


                        JURISDICTION AND VENUE
   5. Answering Paragraph 5, denied, except Plaintiffs admit the cited
causes of action have been asserted in this litigation.
   6. Answering Paragraph 6, admitted.
   7. Answering Paragraph 7, admitted.
                          GENERAL ALLEGATIONS
   8. Answering Paragraph 8, denied, except Plaintiffs admit that
Defendant has used the name “Ready Capital Corporation.”
   9. Answering Paragraph 9, Plaintiffs are without knowledge or
information sufficient to form a belief as to the truth of Defendant’s
allegations.
   10. Answering Paragraph 10, denied.
   11. Answering Paragraph 11, denied.
   12. Answering Paragraph 12, denied, except Plaintiffs admit to
marketing lending services and consummating loan transactions under
Plaintiffs’ READY CAPITAL mark in connection with the identified loan
transactions.
   13. Answering Paragraph 13, denied.




                                       2
Case 2:19-cv-13536-DML-EAS ECF No. 28, PageID.405 Filed 05/08/20 Page 3 of 6



                         COUNT I
         DECLARATORY JUDGMENT OF NON-INFRINGEMENT
   14. Answering Paragraph 14, Plaintiffs repeat and reallege Paragraphs 1
through 13 as if fully set forth herein.
   15. Answering Paragraph 15, denied.
   16. Answering Paragraph 16, denied.
                         COUNT II
     CANCELLATION OF PLAINTIFFS’/COUNTER-DEFENDANTS/
            CLAIMED “READY CAPITAL” MARK
   17. Answering Paragraph 17, Plaintiffs repeat and reallege Paragraphs 1
through 16 as if fully set forth herein.
   18. Answering Paragraph 18, admitted.
   19. Answering Paragraph 19, denied, except Plaintiffs admit that
Defendant's website, www.readycapitalmi.com, was locatable by internet
search at some time prior to January 20, 2017.
   20. Answering Paragraph 20, denied.
   21. Answering Paragraph 21, denied.
   22. Answering Paragraph 22, denied.
                                   COUNT III
                          False Designation of Origin
                               (15 U.S.C. § 1125(a))
   23. Answering Paragraph 23, Plaintiffs repeat and reallege Paragraphs 1
through 22 as if fully set forth herein.
   24. Answering Paragraph 24, denied.
   25. Answering Paragraph 25, denied.
   26. Answering Paragraph 26, denied.
   27. Answering Paragraph 27, denied.
   28. Answering Paragraph 28, denied.
   29. Answering Paragraph 29, denied.
                                           3
Case 2:19-cv-13536-DML-EAS ECF No. 28, PageID.406 Filed 05/08/20 Page 4 of 6




                                   COUNT IV
                 Deceptive Trade Practices (M.C.L. § 445.903)
   30. Answering Paragraph 30, Plaintiffs repeat and reallege Paragraphs 1
through 29 as if fully set forth herein.
   31. Answering Paragraph 31, denied.
   32. Answering Paragraph 32, denied.
   33. Answering Paragraph 33, denied.
   34. Answering Paragraph 34, denied.
                                    COUNT V
                    Common Law Trademark Infringement
   35. Answering Paragraph 35, Plaintiffs repeat and reallege Paragraphs 1
through 34 as if fully set forth herein.
   36. Answering Paragraph 36, denied.
   37. Answering Paragraph 37, denied.
   38. Answering Paragraph 38, denied.
                           First Affirmative Defense
   Defendant’s Counterclaim fails, in whole or in part, to state a claim
upon which relief can be granted.
                          Second Affirmative Defense
   Defendant’s claims are barred, in whole or in part, by the doctrine of
laches, waiver, acquiescence, and/or estoppel.
                           Third Affirmative Defense
   Plaintiffs’ claims are barred, in whole or in part, by unclean hands.
                                 Prayer for Relief
   WHEREFORE, Plaintiffs deny in all respects each of Defendants payers
for relief, and respectfully request that the Court enter a judgment in its
favor and against Defendants:
                                           4
Case 2:19-cv-13536-DML-EAS ECF No. 28, PageID.407 Filed 05/08/20 Page 5 of 6




   (a) Dismissing Defendant’s counterclaims with prejudice and on the
merits;
   (b) Awarding Plaintiffs costs, expenses, and attorneys’ fees incurred in
defense of Defendant’s Counterclaim; and
   (c) Awarding Plaintiffs such other relief as the Court may deem just and
equitable under the circumstances.
   Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs
demand a trial by jury on all issues triable by jury.


   Dated: May 8, 2020

                                           s/James J. Saul
                                           James J. Saul (IL 6287292)
                                           FAEGRE DRINKER BIDDLE &
                                           REATH LLP
                                           311 S. Wacker Drive, Suite 4300
                                           Chicago, IL 60606
                                           Tel: (312) 356-5053
                                           Fax: (312) 212-6501
                                           james.saul@faegredrinker.com

                                           Peter M. Routhier (MN 0391488)
                                           FAEGRE DRINKER BIDDLE &
                                           REATH LLP
                                           2200 Wells Fargo Center 90 S.
                                           Seventh Street
                                           Minneapolis, MN 55402
                                           Tel: (612) 766-8770
                                           Fax: (612) 766-1600
                                           peter.routhier@faegredrinker.com

                                           Douglas P. LaLone (P45751)
                                           FISHMAN STEWART PLLC
                                           800 Tower Drive, Suite 160

                                       5
Case 2:19-cv-13536-DML-EAS ECF No. 28, PageID.408 Filed 05/08/20 Page 6 of 6




                                              Troy, MI 48098
                                              Tel: (248) 594-0600
                                              Fax: (248) 594-0610
                                              dlalone@fishstewip.com

                                              Attorneys for Plaintiffs


                         CERTIFICATE OF SERVICE

      I certify that on May 8, 2020, I electronically filed the foregoing paper with

the Clerk of the Court using the ECF system which will send notification of such

filing to all counsel of record on the ECF Service List.

                                      By: /s/ Terry Conn
                                          Terry Conn




                                          6
